DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
Response to Amendment
Applicant’s amendment filed on October 12, 2022 has been considered.  Claims 2-7, 10-11 and 13-28 are canceled.  Claim 29 is new.  Claims 1, 8-9, 12 and 29 are under consideration.
Claim Objections
Claim 29 is objected to because --the-- should be inserted before “cap” (at line 24).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 12, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 (at lines 25-27), claim 12 (at lines 18-20), and claim 29 (at lines 18-20), “an annular outlet passage extending about the pipe from the free end of the pipe and downwardly thereabout to the annular outlet, the length of the annular outlet passageway being greater than the width of the pipe” is not supported by the original disclosure.
The specification is silent as to a length of the annular outlet passage relative to a width of the pipe.  Also, while the figures show an annular outlet passage, the disclosure gives no indication that the drawings are to scale.  Therefore, the proportions of the features shown in the drawings cannot be considered the actual proportions of these features.  See MPEP §2125.
Even if the figures were drawn to scale, the sparge 20 as detailed in FIG. 10 shows a length of the annular outlet passage (i.e., the distance from the free end 24 to the lower edge of the cap 30) that is less than the width of the pipe 22 (i.e., the inner diameter of the pipe 22).  Also, the sparge 40 as detailed in FIG. 11 shows a length of the annular outlet passage (i.e., the distance from the free end 44 to the lower edge of the cap 42) that is about equal to the width of the pipe 22 (i.e., the inner diameter of the pipe 22).
The remaining claims are also rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 9, 12, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (at lines 20-23), claim 12 (at lines 14-16), and claim 29 (at lines 14-16), the limitation, “at least one aperture defined between the free end of the pipe and the cap, the combined cross-sectional area of all of the apertures being larger than the cross-sectional area of the pipe” is unclear.  The scope of the phrase “at least one aperture” includes both a single aperture or a plurality of apertures.  However, the scope of the phrase “the combined cross-sectional area of all of the apertures” is to a plurality of apertures.  
Regarding claim 29, the relationship between “an agitator” (at line 23) and ”a corresponding one of the agitators” previously set forth in the claim (at line 3) is unclear.
Also, the relationship between “a free end” (at line 23) and the “free end” previously set forth in the claim (at line 6) is unclear.
Also, the recitation of “the sparge pipe” (twice, at lines 23-24 and 25) lacks proper antecedent basis.  It is noted that the claim merely sets forth “a pipe” (at line 6).
The remaining claims have been further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens et al. (US 4,464,262).
Regarding claims 1 and 12, Owens et al. discloses a sparge (i.e., a device for the distribution of fluid, see third embodiment shown in FIG. 8-9; see column 4, lines 45-61), comprising:
a pipe with its free end (i.e., a flow inlet port 27) disposable within a solid and liquid containing material 15 contained in a vessel 10 (i.e., a fluidized bed 15 containing liquid and solid particles, e.g., sand; see FIG. 4); and
a lock means disposed about the free end of the pipe (i.e., a structure 29A,29B to prevent the backflow of material 15 when the forward flow of a liquid through the pipe 27 is arrested; see column 2, lines 28-36), said lock means comprising:
a cap (i.e., a structure comprising a conical expansion section 29A and a cylindrical outlet section 29B) having a downwardly extending wall (i.e., the wall of the outlet section 29B) disposed about the free end of the pipe 27, and extending below the free end of the pipe 27;
at least one aperture defined between the free end of the pipe and the cap (i.e., an aperture defined by the space located between the upper end of the flow inlet port 27 and the conical expansion section 29A), the cross-sectional area of the at least one aperture being larger than the cross-sectional area of the pipe 27 (see FIG. 8);
an annular outlet (i.e., an outlet at the bottom of the outlet section 29B) defined between the pipe 27 and the lower edge of the cap wall 29B, an annular outlet passage extending about the pipe 27 from the free end of the pipe and downwardly thereabout to the annular outlet, the length of the annular outlet passageway being greater than the width of the pipe (see FIG. 8); and
a diffusion ring (i.e., a ring formed by plate 30) disposed about the free end of the pipe 27 and proximate and below the annular outlet (i.e., the plate 30 is spaced below the bottom of the outlet section 29B by a spacer ring 31), the diffusion ring being disposed to direct the flow of injected fluid substantially radially outward from the pipe (i.e., as a lateral discharge in the horizontal direction; see FIG. 8);
wherein, during use, a fluid injected upward through the pipe 27 is able to flow into the annular outlet passageway and out through the annular outlet into the material 15 contained within the vessel 10 (see fluid flow arrows in FIG. 8).
The recited “vapor lock means” has not been interpreted under 35 U.S.C. 112(f) because the “means” is modified by sufficient structure for performing the vapor lock function.  
Furthermore, the lock means 29A,29B of Owens would be able to perform a vapor lock function in the event that the intended use of the sparge was for the injection of vapor as the fluid (i.e., vapor would become trapped under the structure 29A,29B and prevent the backflow of material 15 into the pipe 27 in the event that the forward flow of vapor through the pipe 27 was arrested).
The claimed invention is merely directed to “a sparge” (see preamble).  Therefore, the recitations with respect to the intended use of the sparge: “for use in a slurry of mineral bearing particles contained within a high-pressure vessel… operable at elevated temperature and elevated pressure, … operable with high-energy agitators for creating the slurry within the high pressure vessel, … operable for injecting reagent fluids into the slurry” (at lines 1-5); and “… operable to inject the reagent fluids into the slurry to reduce reaction times and to control process parameters for extracting valuable minerals from the particles” (at lines 7-9) do not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.  The sparge of Owens et al. (FIG. 8-9) meets the structural limitations of the claim.
Regarding claim 9, Owens et al. discloses that the lock means 29A,29B is fixedly attached to the free end of the pipe 27 (i.e., by means of symmetrically arranged vanes 28; see FIG. 8-9) and incapable of movement with respect to the pipe 27. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 4,660,989).
Regarding claim 1, Davis discloses a sparge (i.e., a device that is able to inject a gas into a liquid contained in a reactor vessel or mixing vessel, shown as gas bubbles rising through the liquid, see FIG. 1; e.g., the field of the invention includes the mixing of corrosive or abrasive fluids, as well as fluids with solids that tend to solidify on agitator blades, see column 1, lines 14-23), comprising:
a pipe (i.e., a caisson-like tube secured to a bottom wall 24; see column 2, lines 36-38) having a free end (i.e., defined by cylindrical tube 106) disposable within a material 32 contained in a vessel 20 and proximate an agitator (i.e., an agitator comprising agitator blade or impeller 64); and
a vapor lock means disposed about the free end of the pipe (i.e., a baffle assembly 70 that oversleeves the cylindrical tube 106 and defines a pressurized trapped air cavity or chamber 184 to prevent invasive entry of material 32 from the vessel 20; see column 1, lines 51-55; see column 2, lines 30-35; column 6, lines 5-10), said vapor lock means comprising:
a cap (i.e., a pipe or inverted bucket-like structure 128 open at its lower end 130 and closed at its upper end by a top transverse wall 132) having a downwardly extending wall disposed about and extending below the free end of the pipe;
at least one aperture defined between the free end of the pipe and the cap (i.e., a single aperture defined by the cavity 184 located between the upper end of the cylindrical tube 106 and the top of the structure 128), the at least one aperture 184 having a larger cross-sectional area than the pipe 106 (see FIG. 1); and
an annular outlet (i.e., annular port 142) defined between the pipe and the lower edge 130 of the cap wall, and an annular outlet passage (i.e., an annular channel 138) extending about the pipe from the free end of the pipe and downwardly thereabout to the annular outlet 142;
wherein, during use, a fluid (i.e., pressurized gas from a tank 164, fluidly connected to the caisson-like tube via an input conduit 154) is able to flow through the pipe, into the annular outlet passage 138, and through the annular outlet 142 into the material 32 in the vessel 20 (i.e., as gas bubbles, which rise through the liquid 32 to the top of the vessel 20).
The recited “vapor lock means” has not been interpreted under 35 U.S.C. 112(f) because the “means” is modified by sufficient structure for performing the vapor lock function.
In addition, as shown in FIG. 1, the length of the annular outlet passage 138 appears to be about the same as the width (i.e., inner diameter) of the pipe 106.  Davis does not specifically disclose that the length of the annular outlet passage 138 is greater than the width of the pipe 106.  However, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a suitable length for the annular outlet passage 138 in the sparge of Davis, on the basis of suitability for the intended use of the sparge (e.g., depending on the properties and composition of the material to be mixed, the pressure conditions prevailing in the vessel, etc.), so as to ensure that the length of the annular outlet passage 138 was of a sufficient length to prevent the invasive entry of material 32 from the vessel 20.
The claimed invention is merely directed to “a sparge” (see preamble).  Therefore, the recitations with respect to the intended use of the sparge: “for use in a slurry of mineral bearing particles contained within a high-pressure vessel… operable at elevated temperature and elevated pressure, … operable with high-energy agitators for creating the slurry within the high pressure vessel, … operable for injecting reagent fluids into the slurry” (at lines 1-5); and “… operable to inject the reagent fluids into the slurry to reduce reaction times and to control process parameters for extracting valuable minerals from the particles” (at lines 7-9) do not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.  
Regarding claim 8, Davis (see FIG. 1) discloses that the vapor lock means 70 depends from the agitator (i.e., the structure 128 is attached at 134 to the agitator shaft 60) and is disposed about the free end of the pipe (i.e., the cylindrical tube 106 is oversleeved with the structure 128) and is capable of rotational movement with respect to said pipe (i.e., the structure 128 rotates with the agitator shaft 60 when it is driven by a motor 40 mechanically coupled to the agitator shaft 60 via a gear box or speed reducing/increasing component 50), the vapor lock means 70 being devoid of attachment to the free end of the pipe.
Regarding claim 12, the same comments with respect to Davis apply (see claim 1, above).  In addition, Davis discloses a diffusion ring (i.e., a ring defined by tube flange 110) disposed about the free end of the pipe and proximate and below the annular outlet 142, such that the diffusion ring 110 is able to direct the flow of fluid substantially radially outward from the pipe (see deflected flow of gas bubbles in FIG. 1).
Regarding claim 29, the same comments with respect to Davis apply (see claim 1 above).  In addition, Davis discloses that the cap is mounted on an agitator (i.e., the structure 128 is attached to the agitator shaft 60 at 134) and disposed about the free end of the pipe (i.e., the cylindrical tube 106 is oversleeved with the structure 128) to form the annular outlet 142, and the cap 128 rotates with the agitator (i.e., the structure 128 rotates with the agitator shaft 60 when it is driven by a motor 40 mechanically coupled to the agitator shaft via a gear box or speed reducing/increasing component 50), and is not attached in any way to the pipe.
Response to Arguments
Applicant’s arguments filed on October 12, 2022 have been fully considered.  Applicant (at page 7) argues,
“The difference Applicant’s are seeking to get across in the amended claim 1 is the difference in size of the caps between Schutte and the claimed invention.
The cap of Schutte has to be large to gain the benefit of the “burping” needed to resolve the pressure pulses otherwise generated by escaping gases.
The cap of Applicant’s invention has to be relatively small, much smaller and longer than the cap of Schutte, so as to not be mechanically damaged by the high energy agitators and in order to block backflow of the slurry.”
	In addition, claim 1, as amended, now includes the limitation, “the length of the annular outlet passageway being greater than the width of the pipe” (at lines 26-28).  This limitation is also present in claims 12 and 29.
	While this limitation has been rejected as new matter under 35 U.S.C. 112(b), the prior art to Schutte et al. fails to disclose or adequately suggest this limitation.  Therefore, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Schutte et al. (US 5,006,283) has been withdrawn.
However, upon further search and consideration, a new ground(s) of rejection is made in view of the newly discovered prior art to Owens et al. and Davis, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Delves (US 2008/0064766) is cited to further illustrate the state of the art.
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774